Citation Nr: 1738734	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for deep vein thrombosis of the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for deep vein thrombosis of the lower left leg.

3.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In the August 2013 VA Form 9 Appeal, the Veteran requested a Board hearing. In a letter dated in August 2014, the Veteran withdrew his request.

In August 2015, the Board remanded these matters for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Board remanded this claim in August 2015 and requested that the Veteran be scheduled for a VA examination.  To date the Veteran has not received an examination.  In the April 2016 supplemental statement of the case, it was indicated that the Veteran failed to appear at the scheduled January 2016 VA examination.  In support of this, there is a February 2016 C&P correspondence indicating that in December 2015 the Veteran was called at a number that was disconnected, and letters were sent out that same day requesting a RSVP for the VA examination to two separate addresses.  In a June 2016 statement the Veteran asserts that he was never contacted regarding a VA examination and had not received any letters indicating a scheduled examination.  

While there is no return mail present from these dates, the Board notes that the file does not contain a December 2015 letter to the Veteran providing a date and time for a VA examination.  In fact, the exam inquiry from December 2015 noted the discrepancy in addresses provided and requested that the Veteran's address be verified for accuracy before mailing the exam notification letter.  The Veteran and his representative assert that he missed the examination due to lack of notification provided regarding the date and time.  In light of the above, the Board finds that additional efforts must be undertaken to schedule an examination to address the severity of the Veteran's service connected disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected deep vein thrombosis of the right lower extremity and lower left leg.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hypertension.  

3.  In scheduling the above examinations, the Veteran should be advised that a failure to report for the examination could have adverse consequences to his appeal.  The notice letter provided to the Veteran must include the date and time of the scheduled examination, must be sent the Veteran's last known address of record and a copy must be placed in the Veteran's VBMS claims file.  In the event that the Veteran does not report for any scheduled examination, it must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




